Title: To George Washington from Clement Biddle, 11 July 1780
From: Biddle, Clement
To: Washington, George


					
						Sir
						Camp Perackness July 11. 1780.
					
					I have applied to the Justices & to the Contractor appointed by the State for this County, to furnish pasturage and meadow Grounds for Cuting Grass in the Vicinity of the Army to subsist the horses, but I have received very little Assistance from them altho’ the Forage Masters have attended on them for many Days for the purpose.
					The Justices now declare to me that they cannot subsist the horses in this Neighbourhood any longer and it will be the same Case at every place where we may have Occasion to halt for some Time, as they conceive that they have no right to take more than each Farmer can conveniently spare and they commonly Consult the Owner on the Quantity.
					I have proposed to them to replace in hay from other parts of the County what may be taken from the Inhabitants near Camp, above what they can reasonably spare, or that they be allow’d an extra price equal to the hawling the same from where it may be had, but they say that the Inhabitants will not consent to this unless they see it must be taken from them without their Consents.
					The Forage Masters are now with me from several of the Brigades for directions how to act—Pasturage & Grass may be had within a few Miles of Camp to serve the horses for a week & leave the Farmers a part.
					If your Excellency should think it proper to issue a warrant for taking Pasturage Grass and Hay for the use of the Army within a limited


						

distance of the Encampments, it will be necessary to assure the Forage Masters who are to execute the same that they shall be justified in doing it, as many of them have been sued, confined and put to considerable Expence the last fall and Summer when acting under your Excellencys warrant.
					As the difficulties we now feel will frequently occur during the Campaign & we must for some time rely on the Grass and hay in the Country where we encamp for the Chief Subsistance of our horses I beg to have your Excellency’s directions thereon.
					I have already given a short state of the Grain Forage we may expect to General Greene which he has transmitted you a Copy of. I have the honour to be with great respect Your Excellencys Most Obedient & Very humle servt
					
						Clement Biddle C.G.F.
					
				